UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4031


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DABIAM JAMARR PHARR, a/k/a Boo Boo,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00467-TDS-1)


Submitted:   May 20, 2010                 Decided:   June 15, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal     Public Defender, William C. Ingram,
First Assistant Federal     Public Defender, Greensboro, North
Carolina, for Appellant.    Robert Albert Jamison Lang, Assistant
United States Attorney,     Winston-Salem, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dabiam Jamarr Pharr pled guilty in accordance with a

written plea agreement to conspiracy to distribute five or more

grams of cocaine base (“crack”), 21 U.S.C. § 846 (2006), and was

sentenced to 155 months in prison.                           Pharr now appeals.                   His

attorney    has     filed      a     brief      in        accordance       with      Anders       v.

California,       386       U.S.    738    (1967),          questioning            whether       the

sentence is reasonable but stating that there are no meritorious

issues for review.           Pharr was advised of his right to file a pro

se   supplemental        brief      but   has       not    filed       such    a    brief.         We

affirm.

           After thoroughly reviewing the transcript of the Fed.

R. Crim. P. 11 hearing, we conclude that the district court

fully   complied        with   the    Rule.          Further,       we    find       that       Pharr

knowingly and voluntarily entered his guilty plea and that there

was a factual basis for the plea.

           Pharr’s          total    offense         level       was     31,       his    criminal

history category was VI, and his advisory Guidelines range was

188-235 months.             There were no objections to the presentence

investigation       report.           However,            Pharr    contended             that    his

background warranted a sentence at the low end of the range.                                      He

also    requested       a    sentence        below        that     range       based       on     the

sentencing disparity between offenses involving cocaine base and

those involving powder cocaine.                     The United States acknowledged

                                                2
that the court had discretion to vary downward based on the

disparity    but    took     no    position     on     whether      the   court    should

impose a variant sentence.

             At sentencing, after hearing from counsel and Pharr,

and considering both the advisory Guidelines range and the 18

U.S.C. § 3553(a) (2006) sentencing factors, the court sentenced

Pharr to 155 months in prison.                    The court observed that the

instant offense involved numerous drug sales, and the court took

note of Pharr’s criminal history, which included drug offenses

and   violent      crimes.         The    court       also    commented     on    Pharr’s

difficult     childhood,      his        lack   of     a     significant     employment

history, his not having a high school diploma, and his need for

substance abuse treatment.               Finally, the court acknowledged the

crack/powder disparity, stating that if the instant offense had

involved    powder    cocaine,       the    advisory         Guidelines    range     would

have been 151 to 188 months.

             We    conclude       that    the   sentence       is   procedurally      and

substantively reasonable.                See Gall v. United States, 552 U.S.

38, 51 (2007).        The court properly calculated Pharr’s advisory

Guidelines        range,     considered         the     § 3553(a)         factors,    and

sufficiently explained the variant sentence.                         See id.; United

States v. Evans, 526 F.3d 155, 161 (4th Cir.), cert. denied, 129

S. Ct. 476 (2008).



                                            3
             After reviewing the entire record in accordance with

Anders, we conclude that there are no meritorious issues for

appeal.      We therefore affirm Pharr’s conviction and sentence.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.         If the client requests that a petition be

filed,    but   counsel     believes      that   such    a   petition   would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.             Counsel=s motion must state that a

copy of the motion was served on his client.                     We dispense with

oral   argument     because       the    facts   and    legal    contentions    are

adequately      presented    in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                           4